JUDGMENT
Musgrave, Judge:
It is hereby ordered, adjudged and decreed that cross-defendants Joseph Almany and David Jordan, Inc. shall
(1) exonerate defendant Far West Insurance Company from any and all liability under its bond by paying the sum of $5,016.87, plus interest, to plaintiff U.S. Customs Service, to compensate it for lost duties resulting from its violation of 19 U.S.C. § 1592; and
(2) in the event that Far West Insurance Company pays all or any portion of the amount owed to plaintiff under its bond, indemnify Far West Insurance Company for the amount paid, plus interest thereon at the rate(s) specified in 28 U.S.C. § 1961.